The complaint in this cause is composed of four common counts, and the record shows that the defendant demurred to the complaint, and to each count thereof separately and severally. On this appeal, the appellant, defendant in the court below, has assigned for error the overruling of his demurrer to each separate count of the complaint. However, in its brief, no argument is submitted in support of these assignments of error, or of any one of them. Under our uniform rulings we will treat those assignments of error as waived. Louisville  Nashville R. R. Co. v. Hall, 223 Ala. 338, 135 So. 466; Keeton v. Northern Alabama R. R. Co., 222 Ala. 224, 132 So. 35.
There is no bill of exceptions in this cause, hence we cannot here review the action of the trial court in giving the charge, at request of the plaintiff, which is made the basis of appellant's fifth assignment of error. Nor can we review, for like reason, the action of the court in overruling appellant's motion for new trial. Such errors can only be presented by proper bill of exceptions.
It follows that the judgment appealed from will be, and is, affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS, and BROWN, JJ., concur.